TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00512-CR
                                      NO. 03-18-00513-CR
                                      NO. 03-18-00514-CR


                            Ronaldo Zabaleta-Martinez, Appellant

                                                 v.

                                  The State of Texas, Appellee




             FROM THE 167TH DISTRICT COURT OF TRAVIS COUNTY
             NOS. D-1-DC-18-904014, D-1-DC-18-904011, D-1-DC-18-904009
            THE HONORABLE P. DAVID WAHLBERG, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due November 30, 2018. On counsel’s

motions, the time for filing was extended to February 28, 2019. Appellant’s counsel has now

filed a third motion, requesting that the Court extend the time for filing appellant’s brief. We

grant in part the motion for extension of time and order appellant to file a brief no later than

April 8, 2019. No further extension of time will be granted and failure to comply with this order

will result in the referral of this case to the trial court for a hearing under Rule 38.8(b) of the

Texas Rules of Appellate Procedure.

               It is ordered on March 7, 2019.
Before Justices Goodwin, Baker, and Triana

Do Not Publish




                                             2